Citation Nr: 1420254	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis, to include as secondary to psoriasis.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A July 1971 rating decision initially denied the Veteran's claim of entitlement to service connection for psoriasis; the Veteran did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the July 1971 rating decision is new to the claims file, but is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for psoriasis based on aggravation; combined with VA assistance and considering the other evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's psoriatic arthritis was not manifest during service or within one year of separation from service and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision, denying the claim of service connection for psoriasis, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for psoriasis; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2013).

3.  The criteria for establishing service connection for psoriatic arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for psoriasis, and the claim for entitlement to service connection for psoriatic arthritis, to include as secondary to psoriasis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An April 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in March 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran was provided with a VA examination with accompanying opinion in March 2011.  Thus, there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence 

In June 1971, the Veteran claimed service connection for psoriasis.  The claim was denied in a July 1971 rating decision, which found the Veteran's psoriasis disability preexisted service and was not aggravated during service.  The Veteran was notified of the decision the same month.  The Veteran did not respond.  The Board concludes that the July 1971 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991);  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993). Accordingly, 'a lasting worsening of the condition'--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The Board notes that the Veteran has made recent claims that he developed  psoriasis secondary to herbicide exposure in service.  The Board first notes that, even though the Veteran had not previously raised the particular question of whether he developed psoriasis as a result of herbicide exposure prior to the current adjudication of his claim, raising a new theory of entitlement to service connection for psoriasis, irrespective of whether it was considered expressly by the RO at the time of the initial denial of service connection, does not raise a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit or the same disability, they constitute the same claim.').  In other words, a separate theory of entitlement (as opposed to a separate diagnosis) is not a new claim, and must be addressed as part of the current claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).

The claim for service connection for psoriasis was denied for lack of evidence of aggravation during service.  To reopen, the new and material evidence must be received showing aggravation of psoriasis during service.

The Veteran submitted private treatment records dated February 1994 to May 2008 relating to ongoing treatment for psoriasis.  No medical opinion or other medical or lay evidence tending to support the Veteran's allegations has been submitted.  The Board finds that the evidence submitted by the Veteran, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for psoriasis based on aggravation; this new evidence does not raise a reasonable possibility of substantiating the claim. Accordingly, the Board concludes that reopening is not warranted.  See 38 C.F.R. 
§ 3.156(a).


II.  Service Connection 

In this case, the Veteran claims that he suffers from psoriatic arthritis due to his psoriasis.  For the reasons that follow, the Board finds that psoriatic arthritis was not incurred in or related to service, manifest within one year of separation from service, or related to any service connected disability.  The Board concludes that service connection is not warranted on any basis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

The Veteran's service treatment records (STRs) show no complaints or any diagnosis of psoriatic arthritis.

The evidence of record demonstrates that the Veteran currently has psoriatic arthritis.  In February 2010, the Veteran was treated at a VA Medical Center, where he was diagnosed with psoriatic arthritis, and continued to receive treatment through August 2013.  As such, the current disability element is established.

In June 2011, the Veteran submitted a notice of disagreement in which he asserted that his psoriatic arthritis was caused by his psoriasis.  He again asserted this contention in his September 2013 statement, where he stated that his psoriatic arthritis evolved from his preexisting psoriasis.

The evidence of record does not support a finding that the Veteran incurred any in-service injury or disease.  As stated above, the Veteran's STRs show no complaints of psoriatic arthritis.  The Veteran has not submitted any medical, lay, or other evidence showing manifestations of psoriatic arthritis in service, or any in-service event to which psoriatic arthritis is attributed.  As such, there is no probative evidence of record supporting the in-service element, and service connection is not warranted for psoriatic arthritis on a direct basis.

Alternately, the Board finds the evidence insufficient to support a finding of presumptive service connection.  Arthritis is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

There is no probative evidence supporting presumptive service connection.  The Veteran contends his psoriatic arthritis eventually evolved from psoriasis, but did not assert that he has experienced continuity of symptoms related to psoriatic arthritis since service.  The civilian medical records following the Veteran's service are likewise free of complaints or treatment for psoriatic arthritis from the time of the Veteran's separation from service until his diagnosis in February 2010, nearly 40 years after separation from service.  Thus, presumptive service connection is not warranted based on continuity of symptomology.

Further, there is no evidence of psoriatic arthritis manifesting to a degree of 10 percent within one year of separation from service; the first evidence of psoriatic arthritis is in the February 2010 VA treatment record.  The Board, therefore, finds the Veteran's psoriatic arthritis is not presumed to have been incurred during service.

Finally, because service connection is not in effect for psoriasis, service connection for a psoriatic arthritis cannot be established secondary to psoriasis as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the foregoing, service connection for psoriatic arthritis is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the  claim of entitlement to service connection for psoriasis is not reopened.


Entitlement to service connection for psoriatic arthritis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


